UPCHURCH, Chief Judge.
We affirm the judgment of guilt and the order withholding imposition of sentence and placing defendant on probation. However, we reverse the condition of probation which imposed costs.
The state must provide adequate notice of assessment of costs to a defendant with full opportunity to object to the costs and any enforcement may occur only after a judicial finding that an indigent defendant has the ability to pay. See Jenkins v. State, 444 So.2d 947 (Fla.1984); Williams v. State, 492 So.2d 784 (Fla. 5th DCA 1986); Fletcher v. State, 491 So.2d 354 (Fla. 5th *754DCA 1986); Brooks v. State, 490 So.2d 173 (Fla. 5th DCA 1986). Since the record does not show that the defendant was given notice and opportunity to object, the imposition of the costs was improper. Accordingly, the costs should be stricken without prejudice to the state to tax them in accordance with the procedure outlined in Jenkins.
AFFIRMED in part; REVERSED in part and REMANDED.
DAUKSCH and ORFINGER, JJ., concur.